FILED
                             NOT FOR PUBLICATION                            MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WENSHENG DENG,                                    No. 10-70558

               Petitioner,                        Agency No. A099-438-928

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Wensheng Deng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Deng’s testimony was internally inconsistent and inconsistent with his

application regarding whether his mother had ever met the man who introduced

Deng to a Christian home church. See id. at 1040-44 (adverse credibility

determination was reasonable under the REAL ID Act’s “totality of the

circumstances”). In the absence of credible testimony, Deng’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Deng’s CAT claim is based on the same testimony the agency

found not credible, and he does not point to any evidence that shows it is more

likely than not that he would be tortured if returned to China, his CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70558